UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-53603 Apple REIT Nine, Inc. (Exact name of registrant as specified in its charter) Virginia 26-1379210 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 814 East Main Street Richmond, Virginia (Address of principal executive offices)
